Title: To Benjamin Franklin from ———, 8 May 1782
From: ——
To: Franklin, Benjamin


Ghent 8 May 1782
If your Excellency will reffer for No. 3—to the extract of the letter sent from Holland you will find the danger express’d therein, nearly realized (by that Nation’s enthusiasm for America’s Cooling) and if not particularly attended to before too late, the best fruits of that connection will be lost, with the Confidence of the Nation, which might have been to America (what it has long been to England) a Gold mine! Sure it requir’d no depth of Judgment to preserve it, when it had been almost forced upon us the Union plan’d and establish’d between the two republicks was the sole work of Baron Van der Capellen, and his friends—and ’tis too new yet for to change Systems, whatever policy may here after dictate. Baron Van de Capelle &c. are more than ever the dearest objects of the Nation, and ’tis not only ingratitude, but madness to disregard them now the main object is gain’d—& the fault that has been just committed ought to be immediately retrieved, for the disgust he has shewn, by preventing his friends &c. to sign in the Inteded loan evidently shews what will be the Consequence, As the intoxication of the people for [America?] may be otherways of short duration— Nothing could damp more American credit here than the last foolish step of Mr. Adams, nor no one else could have been so gull’d by a rascal of John Hodshon’s Character— As the trick he played of last winter, is too recent, to have been yet forgot, when to gloss over an infamous Character against America from the beginning, he petition’d the States general for leave to fit out two frigates from Amsterdam to America which he was to load with Cordage, & Sail Cloth, and saying all he could therein to prevent its being granted; but by a manoeuvre of his opponents who let out the Cat out of the bag, wondering their H—— M—— should think J Hodgson (the rankest Tory here) should turn a renegado,—got the petition’d granted; but Hodshons was not to be outwitted, for the frigates were never thought of more; and if America was remember’d ’twas only to wish it might be damned.
It would have been [several words illegible] if Mr. Adams had not had his faculties impaired by his fever which makes him sometimes fancy himself a Missionary sent out to make Converts—of which he prides himself on having made several namely the Scotch parson who after having long preach’d here against the Rebels, was advis’d to turn Spy against Adams &c. &c.—and by his getting a dinner from him now and then thot. the business was Compleated— But the series of blunders would be endless, and of no Consequence, were not the Credit of America ruin’d by it— No. 3 will at least have pointed out the blunder which nought but obstinacy and madness would have pursued a similar plan is now follow’d with another, but it will again be the biter bit.— For Hodshon (satan like) when he found the general detestation (except a few Courtiers) all combined to prevent his succeeding with the loan was the first to damn its Success, with any one else (finding several still disposed notwithstanding to get Adams out of the Scrape) he gives out that this ones powers are not ample enough to secure to the lenders the loan or Interest and that he must have further powers from Congress, notwithstanding Mr. A’s saying that he is now the Arbiter of peace and the umpire of all our Ministers (but as lying Dick his word is not now currently taken)— Verily Congress injurd themselves and him in not Confining his talents to their forte as a legislator and lawyer in his lucid Intervals; his abilities may be still great—but he Wants most of those requisite for a Minister—and some so essential, that if continued here, more injury than good will result from it, for he had already caused such disgust before the acknowledgement of the independance that had it not been a Measure of which he Knew not all the springs of—his conduct would if not wholly prevented it, at least would have retarded it much— May you avert the dangers threatend from the injury our Credit will receive If not prevented &c
No. 5
 
Addressed: His Excellency / Doctr. Franklin / Minister plenipo. —at the / Court of Versailles / at Passy / near Paris
